Callahan, J.
(dissenting). It is my view that the clause in the agreement providing that it is “ at all times [to] govern and control the rights and obligatipns of the parties and their children,” read in the light of the circumstances of its execution, presents an ambiguity as to whether the parties intended it to persist after the remarriage of the wife, and thus an issue of fact is presented to be determined at a trial.
The Nevada judgment is not entitled to full faith and credit for it is not a judgment for a fixed or stated sum and, therefore, not a debt of record. (Lynde v. Lynde, 162 N. Y. 405, affd. 181 U. S. 183.)
.1 dissent and vote to affirm.
Martin, P. J., and Untermyer, J., concur with Cohn, J.; Dore and Callahan, JJ., dissent, each in a separate opinion.
Order modified by granting plaintiff’s motions for judgment on the pleadings and for summary judgment, and as so modified, affirmed, with twenty dollars costs and disbursements to the plaintiff.